Citation Nr: 1532352	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  10-13 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that granted service connection and assigned an initial 20 percent rating for a lumbar spine disability.  A hearing before RO personnel was scheduled at the Veteran's request in June 2010, but it was not held because he agreed to forego that hearing in favor of additional development.  

The Board remanded this matter for additional development in October 2012.  In October 2013, the Board denied an initial increased rating for a lumbar spine disability.  The Board also found that a claim for TDIU was also part of the appeal and remanded that claim for additional development.  Review of the claims files shows that additional development is needed.  This matter is REMANDED to the agency of original jurisdiction.


REMAND

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Any VA medical opinion provided must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  That requires that the Veteran's entire history be considered.  It also requires that a comprehensive rationale be provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The Board's October 2013 remand included a directive for an opinion.  It was opined in April 2014 that the Veteran was able to work.  However, that opinion did not consider some recent imaging studies.  Also, the rationale provided was only that the Veteran worked previously, without consideration of his current state and his current ability to work.  The Board's request for examples of the types of work possible, any limitations that would exist, and any accommodations that would be needed was not answered.  Therefore, another opinion is needed.

Pertinent evidence received after the last adjudication must be referred to the RO for initial review.  The only exceptions are when the right to review is waived by the claimant or representative or when the benefit sought is allowed in full.  38 C.F.R. § 20.1304(c) (2014).  Here, the last adjudication was via a September 2014 supplemental statement of the case.  Pertinent evidence was submitted by the Veteran after that supplemental statement of the case.  The representative explicitly did not waive the right to have the RO initially review that evidence in an April 2015 Informal Hearing Presentation.  Therefore, a supplemental statement of the case that considers that evidence should be issued.  38 C.F.R. § 19.31 (2014).

Accordingly, this matter is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a physician who has not previously examined him.  The examiner must review the claims file and must note that review in the report.  The examiner should opine whether it is at least as likely not (50 percent or greater or probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the current severity of his service-connected disabilities of lumbar spine disability and bilateral lower extremity radiculopathy disabilities.  Consideration should be given to the Veteran's education and work history, but not to his age and nonservice-connected disabilities, in making the determination.  A clear and comprehensive rationale should be provided for the opinion.  If the Veteran is determined to be able to secure or follow a substantially gainful occupation, the examiner should state what type of work, any limitations that would exist, and any accommodations that would be needed due to the service-connected disabilities.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This matter must be afforded expeditious treatment.  The law indeed requires that all matters remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

